DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 7/14/2020, 10/09/2020, and 10/16/2020. The information disclosure statements have been considered by the examiner.
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 11/23/2020, with respect to claims 1-18, 20, and 21, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-20 under 35 U.S.C. § 102 and 103 and the objection to the specification are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) VANDAPEL et al., US 9703290, and previously disclosed prior art reference(s) WU, FOSTER and MCCLURE. The grounds for rejection in view of amended claims are provided below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –  



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 12, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VANDAPEL et al., US 9703290, herein further known as Vandapel.
Regarding claim 1, 20, and 21  Vandapel discloses a method, and a control system and computer-readable medium storing instructions comprising: a processor; a sensor system coupled to the processor (column 7, line 45 through column 8, line 50, controller 132 may be a microprocessor-based device  (i.e. processor) which receives signals from the image capturing modules 128, 130,  a set of 3D sensors (i.e. sensor system) or perception sensors, processes and converts the signal into a data); and memory coupled to the processor and storing instructions that, when executed by the processor, cause the vehicle implement control system to perform operations  (column 9, line 30 through column 10, line 50, controller 132 may include a set of volatile memory units such as random access memory (RAM) and read-only memory (ROM), and may include a model (i.e. instructions) associated with a parameter breach and receives the signals as detected by the first image capturing module 128 and the second image capturing module 130 and executes correction of one or more parameters of the machine 100 related to a movement of the machine 100) comprising: determining a first path for a vehicle based on a first three-dimensional map (column 6, line 25 through column 7 line 5, image capturing modules 128, 130 may generate a 3D point cloud image (i.e. three-dimensional map) which may include and represent distance, terrain type, etc., to a detected point of the worksite 102, by having the first image capturing module 128 and the second image capturing module 130 positioned relative to the machine 100, it is possible to scan the worksite conditions , wherein the first three-dimension map is associated with a position of the vehicle based on location data from the sensor system (column 9, lines 15-30, deviation from an intended path (baseline operational path) (i.e. first path) may be determined based upon a plurality of physically pre-determined reference points provided over or relative to the worksite 102, such reference points (i.e. position of the vehicle) are provided virtually and both the image capturing modules 128, 130 (i.e. sensor system) may detect these based upon geographical co-ordinates provided by a remotely positioned global positioning system of the machine 100): identifying a second three-dimensional terrain map associated with a new position of the vehicle based on information about terrain in front of the vehicle, captured by the sensor system, as the vehicle is driven and steered along the first path (column 7, line 5 through column 8, line 50, a series of such 3D point clouds are obtained, from both the first image capturing module 128  and the second image capturing module 130, a signal is generated so that an effect of the machine 100 on the worksite 102 may be eventually obtained (using an updated 3D map captured by modules 128 and 130 as a second three-dimensional terrain map), AND column 3, lines 1-10, measure of effect is one of a deviation of an actual machine path with a baseline operational path or an impression left by the machine on the worksite, and the controller is also configured to control one or more parameters related to a movement of the machine (i.e. driven and steered, new position) over the worksite, based on the measure of effect), wherein the second three-dimensional map includes one or more features of a section of terrains; determining a second different path for the vehicle using the second three-dimensional map and based on the one or more terrain features; and modifying a function of the vehicle implement based on the one or more identified terrain features, the determined second different path for the vehicle, and a position of the vehicle implement (column 10, line 53 through column 11, line 15, the crawler tracks 122 of the machine 100 may leave behind an entrenched mark (i.e. one or more features of a section of terrains), and second image capturing module 130 detects this event  as the rearward worksite condition 136, while the first image capturing module 128 determines the forward worksite condition 134. Pursuant to the determination of the measure of effect, the controller 132 initiates control of one or more aspects or parameters of the machine 100. These parameters of the machine 100 are related to a movement of the machine 100 (i.e. modifying a function of the vehicle implement), thereby facilitating compliance of the actual machine path (i.e. second different path) of the machine to the baseline operational path.
Regarding claim 3, Vandapel discloses all elements of claim 1 above.
Vandapel further discloses a system wherein the vehicle implement is integrated with the vehicle (column 1, lines 25-30, open-pit mining usually involves the use of large-sized, complex mining equipment, such as surface drills (i.e. vehicle implement) that involve complex machinery with integrated system architecture (i.e. a vehicle) entwined with coherent component modules.
Regarding claim 7, Vandapel discloses all elements of claim 1 above.
Vandapel  further discloses a system wherein the sensor system includes: a camera coupled to the processor; and a positioning system coupled to the processor, wherein the location data is obtained from the positioning system  (column 7, lines 60-65, image capturing modules 128, 130 include additional video cameras, AND column 9, lines 27-31,  image capturing modules 128, 130 may detect deviations based upon geographical co-ordinates provided by a remotely positioned global positioning system of the machine 100).
Regarding claim 12, Vandapel discloses all elements of claim 1 above.
wherein the sensor system includes one or more of a radar sensor, a lidar sensor, and an imaging device (claim 13, the first image
capturing module and the second image capturing module are one of a light detection and ranging (LIDAR) system, a mono camera module, a stereo camera module, a three-dimensional radar module, or a combination thereof)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vandapel in view of WU et al., US 10255670, herein further known as Wu.
Regarding claim 2, Vandapel discloses all elements of claim 1 above.
However, Vandapel does not explicitly disclose a system wherein the vehicle implement includes one or more of a seeder, a fertilizer spreader, a plow, a disc, a combine, baler, a rake, a mower, a harrow bed, a tiller, a cultivator, a pesticide sprayer, a mulcher, a grain cart, a trailer, and a conditioner.
wherein the vehicle implement includes one or more of a seeder, a fertilizer spreader, a plow, a disc, a combine, baler, a rake, a mower, a harrow bed, a tiller, a cultivator, a pesticide sprayer, a mulcher, a grain cart, a trailer, and a conditioner (column 6, lines 53-58, modular units are bolted or mounted to a rotatable and telescopic or retractable attachment fixture 1952, one or more of which are mounted to the cab (e.g. side of the cab, roof, fender) of a tractor or vehicle that is moving or towing the spray tank, applicator tank, dry spreader, cultivator, seeders etc., see also at least FIG. 18). 
Therefore, from the teaching of Wu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vandapel to include the vehicle implement includes one or more of a seeder, a fertilizer spreader, a plow, a disc, a combine, baler, a rake, a mower, a harrow bed, a tiller, a cultivator, a pesticide sprayer, a mulcher, a grain cart, a trailer, and a conditioner in order to feed and manage crops and to detect crop and vegetable yield as well as  field problems managing large farms and crop yield improvement.
Regarding claim 4, Vandapel discloses all elements of claim 1 above.
However, Vandapel does not explicitly disclose a system herein the vehicle implement is coupled to the vehicle.
Wu teaches a system wherein the vehicle implement is coupled to a vehicle (column 6, lines 24-31, tablets, smaller CPU or memory device are portable and plugged into a central computer (e.g. cab controllers with Intel or AMD processors) in the cab of the vehicle of one agricultural machine (e.g. soil tiller), then unplugged and moved to a planter machine during planting, then unplugged again and plugged into a controller for a sprayer machine during field spraying, a windrower during harvesting, and so on, see also at least FIG. 1).

Regarding claim 5, Vandapel discloses all elements of claim 1 above.
However, Vandapel does not explicitly disclose a system wherein the vehicle implement comprises a portion that is adjustable, and wherein modifying the function of the vehicle implement includes adjusting the portion of the vehicle implement.
Wu teaches a system wherein the vehicle implement comprises a portion that is adjustable, and wherein modifying the function of the vehicle implement includes adjusting the portion of the vehicle implement (column 38, lines 19-22, results of the calculation is sent from the imaging sensor units 50 to the vehicle cab or to the associated spray nozzles or spray boom section controller to adjust the spray release, see at least FIG. 3, AND column 2, lines 35-40, FIG. 10 depicts an example method of using images from image sensors to create 3-D or depth images to determine the terrain (i.e. 3D map), location of end-rows, obstacles, distance so a vehicle can prepare to respond before reaching the location. For example, if the terrain or crop height is changing, a spray boom can start to rise or lower or bend to respond to the upcoming field topology, elevation, or crop surface, see also at least FIG. 10).
Therefore, from the teaching of Wu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vandapel to include the vehicle implement comprises a portion that is adjustable, and wherein modifying the function of the vehicle implement includes adjusting the portion of the vehicle implement in order to feed and manage 
Regarding claim 6, Vandapel discloses all elements of claim 1 above.
However, Vandapel does not explicitly disclose a system wherein the adjustable portion of the vehicle implement is adapted to be raised or lowered, and wherein modifying the function of the vehicle implement includes raising or lowering the portion of the vehicle implement based on a height of a determined terrain feature.
Wu teaches a system wherein the adjustable portion of the vehicle implement is adapted to be raised or lowered, and wherein modifying the function of the vehicle implement includes raising or lowering the portion of the vehicle implement based on a height of a determined terrain feature (column 2, lines 35-40, FIG. 10 depicts an example method of using images from image sensors to create 3-D or depth images to determine the terrain (i.e. 3D map), location of end-rows, obstacles, distance so a vehicle can prepare to respond before reaching the location. For example, if the terrain or crop height is changing, a spray boom can start to rise or lower or bend to respond to the upcoming field topology, elevation, or crop surface, see also at least FIG. 10).
Therefore, from the teaching of Wu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vandapel to include the adjustable portion of the vehicle implement is adapted to be raised or lowered, and wherein modifying the function of the vehicle implement includes raising or lowering the portion of the vehicle implement based on a height of a determined terrain feature in order to feed and manage crops and to detect crop and vegetable yield as well as  field problems managing large farms and crop yield improvement.
Regarding claim 8, Vandapel discloses all elements of claim 1 above.
wherein the positioning system includes a global navigation satellite system (GNSS) and does not include an inertial navigation system (INS)
Wu teaches a system wherein the positioning system includes a global navigation satellite system (GNSS) and does not include an inertial navigation system (INS) (column 33, lines 55-60, Along with the location data (e.g. GPS, GNSS, along with RTK (real time kinematic) or A-GPS), the results of the complex methods may be used to make decisions for the next vehicle pass through the field).
Therefore, from the teaching of Wu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vandapel to include the positioning system includes a global navigation satellite system (GNSS) and does not include an inertial navigation system (INS) in order to feed and manage crops and to detect crop and vegetable yield as well as  field problems managing large farms and crop yield improvement.
Regarding claim 9, the combination of Vandapel and Wu disclose all elements of claim 8 above including data from the camera (column 7, lines 60-65, image capturing modules 128, 130 include additional video cameras).
However, Vandapel does not explicitly disclose a system wherein identifying the second three-dimensional map is based on comparing the first three-dimensional terrain map to data from the GNSS and data from the camera.
Wu teaches a system wherein identifying the second three-dimensional map is based on comparing the first three-dimensional terrain map to data from the GNSS and data from the camera (column 33, lines 28-60, higher resolution image sensor images can be temporarily stored on the vehicle's central computer (i.e. three-dimensional terrain map), along with the .
Therefore, from the teaching of Wu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vandapel to include identifying the second three-dimensional map is based on comparing the first three-dimensional terrain map to data from the GNSS and data from the camera in order to feed and manage crops and to detect crop and vegetable yield as well as  field problems managing large farms and crop yield improvement.
Regarding claim 10, the combination of Vandapel and Wu disclose all elements of claim 9 above including data from the camera (column 7, lines 60-65, image capturing modules 128, 130 include additional video cameras).
However, Vandapel does not explicitly disclose a system wherein identifying the second-three dimensional map comprises modifying the first three-dimensional map in response to comparing the first three-dimensional terrain map to the data from the GNSS and the data from the camera.
Wu teaches a system wherein identifying the second-three dimensional map comprises modifying the first three-dimensional map in response to comparing the first three-dimensional terrain map to the data from the GNSS and the data from the camera (column 33, lines 28-60, saved data (i.e. three-dimensional terrain map) is analyzed by more sophisticated or computationally intensive methods at the server's computer or come computer later in the processing chain. For instance, complex methods include specific leaf patterns or patterns plus surrounding neighbors' characteristics (i.e. comparing the three-dimensional terrain .
Therefore, from the teaching of Wu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vandapel to include identifying the second-three dimensional map comprises modifying the first three-dimensional map in response to comparing the first three-dimensional terrain map to the data from the GNSS in order to feed and manage crops and to detect crop and vegetable yield as well as  field problems managing large farms and crop yield improvement.
Claims 11, and 13-15, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vandapel and Wu, in view of FOSTER et al., US 10251329, herein further known as Foster.
Regarding claim 11, Vandapel discloses all elements of claim 1 above.
However, Vandapel does not explicitly disclose wherein the vehicle implement is coupled to the vehicle, and wherein the operations further comprise: determining the position of the vehicle implement based on: a size, shape, and weight for the vehicle implement; and an articulation angle between the vehicle and the vehicle implement.
Foster teaches a system wherein the vehicle implement is coupled to the vehicle, and wherein determining the position of the vehicle implement based on: a size, shape, and weight for the vehicle implement (column 3, lines 44-48, geometry of the agricultural implement 14 and/or the geometry of the agricultural vehicle 12 may include a vehicle and/or implement size, shape and/or weight, a type of hitch used to connect the implement to the vehicle, see also at least FIG. 2); and an articulation angle between the vehicle and the vehicle implement (column 6, line 64 – column 7, line 3, the base station 22 (e.g., base station 
Therefore, from the teaching of Foster it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vandapel to include determining a size, shape, weight and articulation angle for the vehicle implement for better control of the implements in order to avoid the implement not following the same path as the towing vehicle, which can result in the implement skipping certain regions of the field or covering other regions multiple times.
Regarding claim 13, Vandapel discloses all elements of claim 1 above.
However, Vandapel does not explicitly disclose a system wherein the vehicle implement is coupled to the vehicle, wherein the second path includes a vehicle path across the section of terrain and a different vehicle implement path across the section of terrain, and wherein modifying the function of the vehicle implement includes: modifying the function of the vehicle implement based on a difference between the vehicle path and the implement path.
Wu teaches the vehicle implement is coupled to the vehicle (column 6, lines 24-31, tablets, smaller CPU or memory device are portable and plugged into a central computer (e.g. cab controllers with Intel or AMD processors) in the cab of the vehicle of one agricultural machine (e.g. soil tiller), then unplugged and moved to a planter machine during planting, then 
Therefore, from the teaching of Wu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vandapel to include the vehicle implement is coupled to the vehicle in order to feed and manage crops and to detect crop and vegetable yield as well as  field problems managing large farms and crop yield improvement.
Foster further teaches a system wherein the vehicle implement is coupled to a vehicle, and wherein the second path includes a vehicle path across the section of terrain and a different vehicle implement path across the section of terrain (column 6, lines 24-26, the agricultural vehicle 12 receives instructions from the base station 22 indicative of a vehicle path 50 (i.e. first path) and/or an implement path 52 (i.e. second path), see also at least FIG. 3) AND column 13, line 39- 55, at block 158, the controller 128 determines the implement path, at block 160, the controller 134 then determines the vehicle path based at least in part on the implement path, see also at least FIG. 5); and modifying the function of the vehicle implement based on the difference between the vehicle path and the implement path.  (column 13, line 39 – column 14, line 20, during the control phase, at block 166, the controller 136 receives signals indicating a location of the agricultural implement 14 and/or the agricultural vehicle 12. At block 168, the controller 136 then compares the location of the agricultural implement with the determined implement path. In the event that the distance is greater than the threshold distance, at block 170, the controller 136 then controls the agricultural vehicle 12 to reduce the distance, thereby causing the agricultural vehicle and/or the agricultural implement to align with the vehicle path and/or the implement path to reduce overlapped and/or skipped regions.

Regarding claim 14, the combination of Vandapel, Wu, and Foster discloses all elements of claim 13 above.
	However, Vandapel does not explicitly disclose a system wherein modifying the function of the vehicle implement includes moving a portion of the vehicle implement to avoid collision with a terrain feature that is in the implement path but is not in the vehicle path
Foster teaches a system wherein modifying the function of the vehicle implement includes moving a portion of the vehicle implement to avoid collision with a terrain feature that is in the second path but is not in the first path (column 8, lines 48-50, the agricultural vehicle 12 may control agricultural implement 14 to avoid contacting the rock 90, see also at least FIG. 3). 
Therefore, from the teaching of Foster, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vandapel to include moving a portion of the vehicle implement to avoid collision for better control of the implements in order to avoid the implement not following the planned path, which can result in the implement skipping certain regions of the field or covering other regions multiple times.
Regarding claim 15, the combination of Vandapel, Wu, and Foster discloses all elements of claim 14 above.
wherein the terrain feature avoided by moving the portion of the vehicle implement includes one or more of a hole, a furrow, a body of water, and an obstacle extending above a ground plane of the terrain.
Foster teaches a system wherein the terrain feature avoided by moving the portion of the vehicle implement includes one or more of a hole, a furrow, a body of water, and an obstacle extending above a ground plane of the terrain (column 8, lines 48-50, the agricultural vehicle 12 may control agricultural implement 14 to avoid contacting the rock 90 (i.e. obstacle extending above a ground plane of the terrain), see also at least FIG. 3). 
Therefore, from the teaching of Foster, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vandapel to include moving a portion of the vehicle implement to avoid the terrain feature for better control of the implements in order to avoid the implement not following the planned path, which can result in the implement skipping certain regions of the field or covering other regions multiple times.
Claims 16-18, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vandapel and Wu, in view of MCCLURE et al., US 8634993, herein further known as McClure.
Regarding claim 16, Vandapel discloses all elements of claim 1 above.
However, Vandapel does not explicitly disclose a system wherein the vehicle implement is coupled to the vehicle, and wherein the position of the vehicle implement is determined based on receiving, from a system coupled to the vehicle, a current velocity of the vehicle and a current heading of the vehicle.
Wu teaches the vehicle implement is coupled to the vehicle (column 6, lines 24-31, tablets, smaller CPU or memory device are portable and plugged into a central computer (e.g. 
Therefore, from the teaching of Wu it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vandapel to include the vehicle implement is coupled to the vehicle in order to feed and manage crops and to detect crop and vegetable yield as well as  field problems managing large farms and crop yield improvement.
McClure further teaches a system wherein the vehicle implement is coupled to the vehicle, and wherein determining the position of the vehicle implement is determined based on receiving, from a system coupled to the vehicle, a current velocity of the vehicle and a current heading of the vehicle (column 3, lines 45-50, herein is an exemplary embodiment is a sensor system for vehicle steering control comprising: a plurality of global navigation satellite systems (GNSS) including receivers and antennas at a fixed spacing to determine a vehicle position, velocity and at least one of a heading angle, a pitch angle, and a roll angle based on carrier phase corrected real time kinematic (RTK) position differences, see also at least FIG. 9)
Therefore, from the teaching of McClure it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vandapel to include position of the vehicle based on receiving, from a system coupled to the vehicle, a current velocity of the vehicle and a current heading for a better navigation/guidance system that measures and takes into account vehicle tilt.
Regarding claim 17, the combination of Vandapel, Wu, and McClure disclose all elements of claim 16 above.
wherein the position of the vehicle implement is determined using a current heading of the vehicle implement.  
McClure teaches a system wherein the position of the vehicle implement is determined using a current heading of the vehicle implement (column 22, lines 40-45, continuous base and rover ranging data are available for positioning and control. With the 2+1 and the 2+2 configurations, the fixed baseline(s) provide heading and ROT guidance for the vehicle and/or the implement. Steering control for the vehicle is derived from cross track error computations utilizing the multi position tail 792, see also at least FIG. 18).
Therefore, from the teaching of McClure it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vandapel to include determining the position of the vehicle implement includes determining a current heading of the vehicle implement for a better navigation/guidance system that measures and takes into account vehicle tilt.
Regarding claim 18, the combination of Vandapel, Wu, and McClure disclose all elements of claim 17 above.
However, Vandapel does not explicitly disclose a system wherein modifying the function of the vehicle implement is further based on determining that the current heading of the vehicle is different from the current heading of the vehicle implement.
McClure teaches a system wherein modifying the function of the vehicle implement is further based on determining that the current heading of the vehicle is different from the current heading of the vehicle implement (column 24, the GNSS system will determine the heading of the motive component, and will detect when the working component is facing a different heading from the motive component, AND column 22, lines 23-29, guidance CPU 
Therefore, from the teaching of McClure it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Vandapel to include a function of the vehicle implement based on determining that the current heading of the vehicle is different from the current heading of the vehicle implement for a better navigation/guidance system that measures and takes into account vehicle tilt.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.C.B./            Examiner, Art Unit 3669                                                                                                                                                                                            
/NICHOLAS K WILTEY/            Primary Examiner, Art Unit 3669